Case: 20-50774     Document: 00516241853          Page: 1     Date Filed: 03/16/2022




           United States Court of Appeals                              United States Court of Appeals

                for the Fifth Circuit                                           Fifth Circuit

                                                                              FILED
                                                                           March 16, 2022

                                   No. 20-50774                            Lyle W. Cayce
                                                                                Clerk


   Doctor George Richardson; Rosalie Weisfeld; MOVE
   Texas Civic Fund; League of Women Voters of Texas;
   Austin Justice Coalition; Coalition of Texans with
   Disabilities,

                                                            Plaintiffs—Appellees,

                                       versus

   Federico Flores, Jr.; Maria Guerrero; Vicente
   Guerrero,

                                                            Movants—Appellants,

                                       versus

   John Scott, in his official capacity as the Texas Secretary of State,

                                                Defendant—Appellant - Appellee.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 5:19-CV-963


   Before Higginbotham, Willett, and Duncan, Circuit Judges.
Case: 20-50774         Document: 00516241853              Page: 2       Date Filed: 03/16/2022

                                          No. 20-50774


   Stuart Kyle Duncan, Circuit Judge:
           Plaintiffs challenged Texas’s system for verifying the signatures on
   mail-in ballots. Based on purported constitutional defects in that system, the
   district court issued a detailed injunction against the Texas Secretary of
   State. But the Secretary does not verify mail-in ballots; that is the job of local
   election officials. Sovereign immunity therefore bars the injunction. We
   reverse the district court’s order, vacate the injunction, and remand for
   further proceedings.
                                                I.
                                               A.
           First, we sketch Texas’s system for verifying mail-in ballots. 1
           An eligible voter applies for a mail-in ballot by timely signing and
   mailing an application to the early voting clerk. Tex. Elec. Code 2
   § 84.001(a), (b), (d). 3 Upon receiving a proper application, the early voting
   clerk mails the voter balloting materials, including the ballot, ballot envelope,
   and carrier envelope. §§ 86.001(b), 86.002(a), 86.003(a). The voter then fills
   out the ballot, seals the ballot envelope, places it in the carrier envelope, and
   timely returns it. §§ 86.005(c), 86.007. The voter must sign the certificate
   on the carrier envelope. §§ 86.005(c), 86.013(c).
           The Early Voting Ballot Board (“EVBB”) is responsible for
   processing mail-in ballots. § 87.001. The ballots are verified by the EVBB or
   initially by a Signature Verification Committee (“SVC”), if one is
   appointed. §§ 87.041(a), 87.021(2), 87.022–024, 87.027(a), (h). The EVBB


           1
             For more detail, we refer the reader to the motions panel opinion. See Richardson
   v. Tex. Sec’y of State, 978 F.3d 220, 224–26 (5th Cir. 2020).
           2
             All references to statutory sections in this opinion are to the Texas Election Code
   as effective for the 2020 General Election.
           3
              A witness may sign if the applicant cannot “because of a physical disability or
   illiteracy.” § 1.011(a).




                                                2
Case: 20-50774          Document: 00516241853             Page: 3      Date Filed: 03/16/2022

                                           No. 20-50774


   and the SVC compare the signatures on the ballot application and the carrier
   envelope certificate, as well as signatures already on file. §§ 87.041(b)–(e),
   87.027(h)–(i). Either body may accept or reject ballots based on signature
   comparisons. §§ 87.027(i), (j), 87.041(b), (d). The EVBB, however, may
   overrule the SVC’s rejection of a ballot and accept the ballot. § 87.027(j).
           Following its review, the EVBB secures rejected ballots and delivers
   them to the general custodian of election records. § 87.043(c). No more than
   ten days after an election, the EVBB must notify a voter in writing that his
   ballot was rejected. § 87.0431(a). No more than thirty days after an election,
   the early voting clerk must notify the Attorney General of the EVBB’s
   rejections and provide certified copies of balloting materials. § 87.0431(b).
                                                B.
           In August 2019, Plaintiffs 4 filed suit challenging this verification
   system. They brought claims under the due process and equal protection
   clauses of the Fourteenth Amendment, as well as the Americans with
   Disabilities Act, 42 U.S.C. § 12131 et seq., and the Rehabilitation Act of 1973,
   29 U.S.C. § 794. The named defendants were the Secretary of State 5 (“the
   Secretary”), in her official capacity, as well as two local election officials.
           After denying the Secretary’s motion to dismiss and receiving cross-
   motions for summary judgment, in September 2020 the district court granted
   Plaintiffs partial summary judgment on their constitutional claims and
   ordered “detailed and lengthy” injunctive relief pertaining to the November
   2020 election. Richardson v. Tex. Sec’y of State (Richardson II), 978 F.3d 220,



           4
              Plaintiffs are individuals (Dr. George Richardson and Rosalie Weisfeld) who
   claim their votes have been previously rejected based on signature mismatches, as well as
   organizations (Austin Justice Coalition, Coalition of Texans With Disabilities, Move Texas
   Civic Fund, and League of Women Voters of Texas) whose members or services are
   allegedly impacted by the challenged system.
           5
               Ruth Hughs, the Secretary when suit was filed, has been replaced by John Scott.




                                                 3
Case: 20-50774         Document: 00516241853               Page: 4      Date Filed: 03/16/2022

                                          No. 20-50774


   227 (5th Cir. 2020); see also Richardson v. Tex. Sec’y of State (Richardson I),
   485 F. Supp. 3d 744, 801–03 (W.D. Tex. 2020).
           The Secretary timely appealed, and a motions panel stayed the
   injunction. Richardson II, 978 F.3d at 224. While declining to reach standing
   or sovereign immunity, the panel found the Secretary likely to succeed on the
   merits because Texas’s system did not implicate due process rights and
   survived the Anderson / Burdick test. Id. at 228–33, 235–41. 6 The panel also
   concluded that the injunction likely went beyond the remedy available under
   Ex parte Young by purporting to “control the Secretary in [the] exercise of
   discretionary functions.” Id. at 241; see Ex parte Young, 209 U.S. 123 (1908).
   Judge Higginbotham concurred on the grounds that the Supreme Court has
   “consistently counseled against court-imposed changes to ‘election rules on
   the eve of an election.’” Richardson II, 978 F.3d at 244 (Higginbotham, J.,
   concurring) (quoting Republican Nat’l Comm. v. Democratic Nat’l Comm., ---
   U.S. ---, 140 S. Ct. 1205, 1207 (2020) (per curiam)).
                                                II.
           “We review a preliminary injunction for abuse of discretion,
   reviewing findings of fact for clear error and conclusions of law de novo.”
   Planned Parenthood of Greater Tex. v. Kauffman, 981 F.3d 347, 354 (5th Cir.
   2020) (en banc) (citation omitted). Similarly, “[w]e review the district
   court’s jurisdictional determination of sovereign immunity de novo.” City of
   Austin v. Paxton, 943 F.3d 993, 997 (5th Cir. 2019), cert. denied --- U.S. ---, 141
   S. Ct. 1047 (2021).



           6
             Under Anderson / Burdick, a law that does not place a “severe” burden on voting
   rights will be upheld if it is a “reasonable, nondiscriminatory restriction” justified by “the
   State’s important regulatory interests.” Richardson II, 978 F.3d at 233 & n.26 (citing
   Anderson v. Celebrezze, 460 U.S. 780 (1983); Burdick v. Takushi, 504 U.S. 428 (1992)).
   Instead of Anderson / Burdick, the district court applied the due process analysis from
   Mathews v. Eldridge, 424 U.S. 319 (1976). Richardson I, 485 F. Supp. 3d at 778. The motions
   panel held Eldridge was the wrong test. Richardson II, 978 F.3d at 233–34.




                                                 4
Case: 20-50774        Document: 00516241853              Page: 5       Date Filed: 03/16/2022

                                         No. 20-50774


                                              III.
           The Secretary raises sovereign immunity as a threshold ground for
   reversal. He contends that, because he does not enforce the challenged ballot
   verification system, Plaintiffs’ suit falls outside the Ex parte Young exception
   to sovereign immunity. See Ex parte Young, 209 U.S. at 157 (state officer
   defendant must have “some connection with the enforcement of the act”).
   We agree.
           Plaintiffs claim the process of verifying signatures on mail-in ballots
   violates their rights under the Fourteenth Amendment and federal disability
   laws. But, as discussed, the Texas Election Code places those duties in the
   hands of local election officials: the early voting clerk, the EVBB, and the
   SVC. See Richardson II, 978 F.3d at 224–26. The Secretary has no
   enforcement role. See Lewis v. Scott, No. 20-50654, --- F.4th ---, slip. op at 5
   (5th Cir. March 16, 2022) (holding “[i]t is local election officials, not the
   Secretary, who verify voters’ signatures and notify voters of a mismatch”).
   “Where a state actor or agency is statutorily tasked with enforcing the
   challenged law and a different official is the named defendant, our Young
   analysis ends.” City of Austin, 943 F.3d at 998 (citation omitted).
           To find the required connection, the district court relied on the
   Secretary’s broad duties to oversee administration of Texas’s election laws.
   See Richardson I, 485 F. Supp. 3d at 771–72 (citing §§ 31.001–.005). Since
   then, however, our precedent has clarified that the Secretary’s “general
   duties under the [Texas Election] Code” fail to make the Secretary the
   enforcer of specific election code provisions. Tex. Democratic Party v. Abbott,
   978 F.3d 168, 180 (5th Cir. 2020) (citing §§ 31.003–.004). 7 More is needed—


           7
             See also Bullock v. Calvert, 480 S.W.2d 367, 371–72 (Tex. 1972) (Reavley, J.)
   (rejecting argument that Secretary’s role as “chief election officer” or his duty to
   “maintain uniformity” in application of election laws are “a delegation of authority to care
   for any breakdown in the election process”); In re Hotze, 627 S.W.3d 642, 649 (Tex. 2020)
   (Blacklock, J., concurring) (same).




                                                5
Case: 20-50774         Document: 00516241853               Page: 6      Date Filed: 03/16/2022

                                          No. 20-50774


   namely, a showing of the Secretary’s “connection to the enforcement of the
   particular statutory provision that is the subject of the litigation.” Id. at 179;
   see also City of Austin, 943 F.3d at 999–1000 (distinguishing “general duty”
   to implement state law from “particular duty to enforce the statute in
   question” (quoting Morris v. Livingston, 739 F.3d 740, 746 (5th Cir. 2014))).
   “Th[at] is especially true here because the Texas Election Code delineates
   between the authority of the Secretary of State and local officials.” Tex.
   Democratic Party, 978 F.3d at 179. None of the general duties cited by the
   district court shows that the Secretary enforces the particular verification
   provisions challenged here. See Lewis, No. 20-50654, slip op. at 5–7 (reaching
   same conclusion). 8
           Plaintiffs argue enforcement authority is evident in election code
   section 31.002, which requires the Secretary to prescribe the “design and
   content” of forms local officials use. Plaintiffs did not make this argument in
   the district court, so it is waived. See Certain Underwriters at Lloyd’s v. Axon
   Pressure Prods. Inc., 951 F.3d 248, 273 n.20 (5th Cir. 2020). But even had they
   not waived it, the argument would fail. Plaintiffs do not challenge the design
   or content of the forms associated with mail-in balloting. Rather, they
   challenge the processes of verifying mail-in ballots and notifying voters. The
   code confers the duty to verify ballots on local officials, not the Secretary. See
   Lewis, No. 20-50654, slip op. at 5. So, enjoining the Secretary to change the
   balloting forms “would not afford the Plaintiffs the relief that they seek, and
   therefore, the Secretary of State is not a proper defendant.” Mi Familia Vota
   v. Abbott, 977 F.3d 461, 467–68 (5th Cir. 2020) (citation and internal
   quotation marks omitted). 9



           8
             For those reasons, we must respectfully disagree with our esteemed colleague’s
   erudite dissenting opinion. See post, at 2.
           9
            For that reason, our decision in Texas Democratic Party v. Abbott is distinguishable.
   There, we held the Secretary enforced a challenged age restriction on mail-in voting,
   because she created the mail-in application form that local officials had to use. 978 F.3d at




                                                 6
Case: 20-50774         Document: 00516241853                Page: 7       Date Filed: 03/16/2022

                                           No. 20-50774


           Plaintiffs also argue the Secretary’s enforcement authority is shown
   because the Secretary has issued various advisories to local officials about
   ballot verification. We disagree. “Enforcement” for Young purposes means
   “compulsion or constraint.” City of Austin, 943 F.3d at 1000 (quoting K.P. v.
   LeBlanc, 627 F.3d 115, 124 (5th Cir. 2010)). Offering advice, guidance, or
   interpretive assistance does not compel or constrain local officials in fulfilling
   their duty to verify mail-in ballots. See Tex. All. for Retired Ams. v. Scott, No.
   20-40643, --- F.4th ---, slip op. at 6 (5th Cir. March 16, 2022).
           Nor, finally, is the Secretary’s enforcement authority shown by the
   fact that the Secretary wrote a letter to Harris County about a different
   election code provision. Even assuming the letter showed the Secretary
   “enforced” some mail-in ballot provisions, an official’s choice “to defend
   different statutes under different circumstances does not show that he is likely
   to do the same here.” City of Austin, 943 F.3d at 1002.
           In sum, the district court erred in finding the Secretary was the proper
   defendant under Ex parte Young.
                                                IV.
           We REVERSE the district court’s order, VACATE the preliminary
   injunction, and REMAND for further proceedings consistent with this
   opinion. 10




   180. Here, Plaintiffs challenge not the mail-in forms but how local officials verify the
   signatures on those forms. See Tex. All. for Retired Ams. v. Scott, No. 20-40643, --- F.4th ---,
   slip op. at 7 (5th Cir. March 16, 2022) (distinguishing Texas Democratic Party v. Abbott).
           10
             Also before us is an appeal of the district court’s denial of permissive intervention
   to Appellants Federico Flores Jr., Maria Guerrero, and Vicente Guerrero, who challenged
   the same provisions in separate litigation. Finding no abuse of the district court’s
   discretion, we DISMISS that appeal for lack of jurisdiction. See Sommers v. Bank of Am.,
   N.A., 835 F.3d 509, 512 (5th Cir. 2016).




                                                  7
Case: 20-50774          Document: 00516241853            Page: 8       Date Filed: 03/16/2022




                                          No. 20-50774


   Patrick E. Higginbotham, Circuit Judge, dissenting:
           I must dissent with this case as well as its companion cases. 1 None
   present an issue of sovereign immunity, as the Eleventh Amendment does
   not bar these claims under the Fourteenth Amendment. Our issue is rather
   the antecedent question of Article III standing, turning on injury and
   redressability.
                                               I.

           I write to remind failing memories of the signal role of Ex parte Young
   in directly policing the path of cases and controversies to the Supreme Court
   from our state and federal courts and warn against its further diminution. 2 As
   I explained over twenty years ago in Okpalobi v. Foster, “Ex parte Young poses
   no threat to the Eleventh Amendment or to the fundamental tenets of
   federalism. To the contrary, it is a powerful implementation of federalism
   necessary to the Supremacy Clause, a stellar companion to Marbury and
   Martin v. Hunter’s Lessee.” 3 Just as then, “the destination of the majority’s
   trek today is inevitably a narrowing of the doctrine of Ex parte Young . . . I
   decline passage on that voyage. I decline because I am persuaded that familiar
   principles of standing are better suited to answer these questions with less
   risk to the vital role of Ex parte Young.” 4


           1
           Tex. Alliance for Retired Americans v. Scott, No. 20-40643, --- F.4th ---, (5th Cir.
   March 16, 2022); Lewis v. Scott, No. 20-50654, --- F. 4th ---, (5th Cir. March 16, 2022).
           2
               209 U.S. 123 (1908).
           3
             Okpalobi v. Foster, 244 F.3d 405, 432 (5th Cir. 2001) (Higginbotham, J.
   concurring).
           4
               Id.




                                                8
Case: 20-50774           Document: 00516241853              Page: 9       Date Filed: 03/16/2022




                                            No. 20-50774


           The majority continues this Court’s effort to shrink the role of Ex
   parte Young, by overly narrow readings of the state officer’s duty to enforce
   Texas’s election laws. Unlike in Okpalobi “where the defendants had no
   enforcement connection with the challenged statute,” 5 the Texas Secretary
   of State is the “chief election officer of the state” and is directly instructed
   by statute to “obtain and maintain uniformity in the application, operation,
   and interpretation of this code and of the election laws outside this code.” 6
   Moreover, the Secretary is charged to “take appropriate action to protect the
   voting rights of the citizens of this state from abuse by the authorities
   administering the state’s electoral processes” and “to correct offending
   conduct.” 7 Although recent decisions by this Court have split hairs regarding
   the level of enforcement authority required to satisfy Ex parte Young, 8 the
   Secretary is charged to interpret both the Texas Election Code and the
   election laws outside the Code, including federal law, to gain uniformity,
   tasks it is clearly bound to do. 9 The allegation in these cases is that the
   Secretary is failing in that duty. This charge should satisfy our Ex parte Young
   inquiry.



           5
               OCA-Greater Houston v. Texas, 867 F.3d 604, 613 (5th Cir. 2017).
           6
               Tex. Elec. Code § 31.001(a) and Tex. Elec. Code § 31.003.
           7
               Tex. Elec. Code § 31.005(a), (b).
           8
             Compare Mi Familia Vota v. Abbott, 977 F.3d 461 (5th Cir. 2020); City of Austin v.
   Paxton, 943 F.3d 993, 1002 (5th Cir. 2019); Morris v. Livingston, 739 F.3d 740, 746 (5th Cir.
   2014) with Texas Democratic Party v. Abbott, 978 F.3d 168 (5th Cir. 2020); Texas Democratic
   Party v. Abbott, 961 F.3d 389, 401 (5th Cir. 2020); Fusilier v. Landry, 963 F.3d 447, 455 (5th
   Cir. 2020); OCA-Greater Houston, 867 F.3d at 613–14.
           9
               See Texas Democratic Party, 961 F.3d at 401; City of Austin, 943 F.3d at 1002.




                                                   9
Case: 20-50774          Document: 00516241853             Page: 10       Date Filed: 03/16/2022




                                          No. 20-50774


                                                II.

           None other than the inimitable Charles Alan Wright saw Ex parte
   Young as “indispensable to the establishment of constitutional government
   and the rule of law.” 10 Professor Wright’s views, drawn as they were from a
   lifetime of disciplined study stand on their own, gaining their strength from
   years of recording judicial performance and the currency of our system by the
   teachings of the Constitutional Convention and the acts of our first Congress.
   This is the wisdom of a scholar and practitioner, here grounded by the reality
   that Ex parte Young brings the axis necessary for the courts to harness the
   power vested in them by the Constitutional Convention of 1787—the
   direction of the flow to the Supreme Court of challenges to the validity of
   state action, a function essential to the splitting of the atom of sovereignty in
   a sovereign nation of sovereign states in a young republic and today.

           The three-judge district courts, with direct appeal to the Supreme
   Court, were quickly established as a needed counter to the reach of Ex parte
   Young. 11 And with this concern faded by the creation of three-judge district
   courts, there came a list of seminal decisions protecting civil liberties, long
   and distinguished. 12 Recall that it was a three-judge district court, with its



           10
                Charles Alan Wright & Mary Kay Kane, Law of Federal Courts 14 (6th ed. 2002).
           11
            36 Stat. 557; Michael E. Solimine, The Strange Career of the Three-Judge District
   Court: Federalism and Civil Rights, 1956–76, 72 CASE W. RES. L. REV. __, *4–5
   (forthcoming); Barry Friedman, The Story of Ex parte Young, in Federal Courts
   Stories 269–71 (Vicki C. Jackson and Judith Resnick ed., 2010).
           12
             See e.g., Pierce v. Soc’y of the Sisters of the Holy Names of Jesus & Mary, 268 U.S.
   510 (1925), aff’g Pierce v. Soc’y of the Sisters of the Holy Names of Jesus & Mary 296 F. 928




                                                10
Case: 20-50774           Document: 00516241853            Page: 11        Date Filed: 03/16/2022




                                           No. 20-50774


   injunctive power, that brought Brown v. Board of Education to the federal
   courts, sustaining the integration of public schools. 13
                                                III.
           Another strand of history completes the relevant frame for this state-
   federal tension. While the need for a Supreme Court was never an issue for
   the delegates at the Constitutional Convention, as its absence was a driving
   force for its convening, whether to create a tier of lower courts divided the
   delegates. The cornerstone Madisonian Compromise resolved the
   impasse—authorizing Congress to create the lower federal courts. And it did,
   over resistance born of a concern of potential federal court intrusion into state
   affairs, the work of its judiciary. That lingering concern of the Convention
   led the first Congress to enact the Anti-Injunction Act: providing that “a writ
   of injunction [shall not] be granted to stay proceedings in any court of a
   state,” assuring direct review of state courts by the Supreme Court. 14 An
   exception clause later added: “except as expressly authorized by Act of
   Congress, or where necessary in aid of its jurisdiction, or to protect or



   (D. Ore. 1924); W. Virginia State Bd. of Educ. v. Barnette, 319 U.S. 624 (1943), aff’g Barnette
   v. W. Virginia State Bd. of Educ., 47 F. Supp. 251, 252 (S.D.W. Va. 1942); Baker v. Carr,
   369 U.S. 186 (1962), rev’g Baker v. Carr, 179 F. Supp. 824 (M.D. Tenn. 1959); Younger v.
   Harris, 401 U.S. 37 (1971), rev’g Harris v. Younger, 281 F. Supp. 507, 508 (C.D. Cal. 1968);
   San Antonio Indep. Sch. Dist. v. Rodriguez, 411 U.S. 1 (1973), rev’g Rodriguez v. San Antonio
   Indep. Sch. Dist., 337 F. Supp. 280, 281 (W.D. Tex. 1971); Roe v. Wade, 410 U.S. 113 (1973),
   aff’g Roe v. Wade, 314 F. Supp. 1217, 1219 (N.D. Tex. 1970).
           13
              347 U.S. 483 (1954); Brown v. Bd. of Ed. of Topeka, Shawnee Cty., Kan., 98 F.
   Supp. 797 (D. Kan. 1951), rev’d sub nom. Brown v. Bd. of Educ. of Topeka, Kan., 349 U.S. 294
   (1955). See also Briggs v. Elliot, 98 F. Supp. 529 (E.D.S.C. 1951) and Davis v. County School
   Bd., 103 F. Supp. 337 (E.D. Va. 1952).
           14
                1 Stat. 334 § 5 (1793).




                                                 11
Case: 20-50774         Document: 00516241853               Page: 12   Date Filed: 03/16/2022




                                            No. 20-50774


   effectuate its judgments.” 15 And there it rested, through the Civil War with
   its attending Constitutional amendments.

          With the turn of the century, we entered the Lochner period,
   characterized by federal injunctions blocking state efforts to address social
   issues in the rising industrial world. 16 It is significant that from
   Reconstruction to the Lochner era, lawyers seldom reached for § 1983 given
   its inclusion of the language of the Privileges and Immunities Clause,
   language neutered in the Slaughterhouse cases. 17 In more recent times, § 1983
   came to be a major pathway to the lower federal courts, prompting challenges
   to its injunctive power as violating the Anti-Injunction Act. The Supreme
   Court’s response sheds light on the wielding and melding of federal
   injunctions and our federalism.

          From these threads of history, the Supreme Court in Mitchum v. Foster
   laid bare the subtle relationship of the Anti-Injunction Act, § 1983, and Ex
   parte Young. The Court saw the then sixty-four-year-old Ex parte Young as a
   critical valve to direct the flow of cases from the state courts to the Supreme
   Court. 18 Justice Stewart explained that “Section 1983 was thus a product of
   a vast transformation from the concepts of federalism that had prevailed in
   the late 18th century when the anti-injunction statute was enacted.” 19


          15
               28 U.S.C.A. § 2283 (West).
          16
               Lochner v. New York, 198 U.S. 45 (1905).
          17
               83 U.S. 36 (1872).
          18
               Mitchum v. Foster, 407 U.S. 225, 242 (1972).
          19
               Id.; 42. U.S.C. § 1983.




                                                 12
Case: 20-50774         Document: 00516241853              Page: 13      Date Filed: 03/16/2022




                                           No. 20-50774


   Congress was “concerned that state instrumentalities could not protect
   those rights; it realized that state officers might, in fact, be antipathetic to the
   vindication of those rights; and it believed that these failings extended to the
   state courts.” 20 He continued:
          The very purpose of § 1983 was to interpose the federal courts
          between the States and the people, as guardians of the people’s
          federal rights—to protect the people from unconstitutional
          action under color of state law, “whether that action be
          executive, legislative, or judicial.” 21
   Mitchum v. Foster is itself a contemporary example of the on-going allocation
   of the flow of cases to the Supreme Court from the state courts and the
   Congressionally created lower federal courts, as well as the role of Ex parte
   Young in that cast.

          In sum, Ex parte Young, birthed as a tool of the Lochner period, proved
   its effectiveness in sustaining challenges to state efforts to protect workers.
   Mitchum v. Foster presents as a parallel—protecting civil rights—giving to
   civil rights claimants a § 1983 with the power of the injunction, albeit not
   always a path around the Eleventh Amendment.
                                               IV.
          Here however, as it was in Okpalobi, the threshold question is
   standing, the Article III door to the federal courthouse, which the majority
   stepped past. Standing doctrine was a product of the shift to the public law
   model. With its focus upon injury and redressability, it rejected an


          20
               Mitchum, 407 U.S. at 242.
          21
               Id. (quoting Ex parte Commonwealth of Virginia, 100 U.S. 339, 346 (1879)).




                                                13
Case: 20-50774            Document: 00516241853                Page: 14         Date Filed: 03/16/2022




                                               No. 20-50774


   ombudsman role for the federal courts. Here, as all three of our cases bring
   claims of constitutional violation under § 1983, there is no immunity issue,
   no necessary role for Ex parte Young. 22 As the state has no immunity from
   enforcement of the Fourteenth Amendment here, 23 the remaining inquiry is
   standing—itself a constitutional demand of injury and redressability. 24

             Under a proper Article III analysis, these suits have a redressable
   injury because the Secretary is directed by the election laws of Texas to
   interpret and conform the election code to other election laws (as federal law
   is state law). Power to interpret to gain uniformity with state and federal law
   is power to enforce. 25 And “our precedent suggests that the Secretary of
   State bears a sufficient connection to the enforcement of the Texas Election
   Code . . . to support standing.” 26 Again, the claim is that the Secretary failed
   to discharge that duty or has done so in an unconstitutional manner. These
   claims can proceed if there is standing with its requirement of injury and
   redressability.



             22
              These three cases also present claims under the Voting Rights Act and the
   Americans with Disabilities Acts, where Congress has specifically abrogated state
   sovereign immunity. See e.g., Tennessee v. Lane, 541 U.S. 509, 534 (2004); Fusilier, 963 F.3d
   at 455; OCA-Greater Houston, 867 F.3d at 614.
             23
                  Reynolds v. Sims, 377 U.S. 533, 537 (1964); Fitzpatrick v. Bitzer, 427 U.S. 445, 454
   (1976).
             24
                  E.g., Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992).
             25
             Tex. Elec. Code § 31.001(a) and Tex. Elec. Code § 31.003. See Testa v. Katt, 330
   U.S. 236 (1947).
             26
                  Texas Democratic Party, 961 F.3d at 401 (citing OCA-Greater Hous., 867 F.3d at
   613).




                                                     14
Case: 20-50774          Document: 00516241853               Page: 15   Date Filed: 03/16/2022




                                             No. 20-50774


           In sum, I am persuaded that these cases ought not fail on standing or
   sovereign immunity grounds. Rather, we should have fully considered the
   merits of the plaintiffs’ arguments, especially where these cases also present
   claims under the Voting Rights Act and Americans with Disabilities Act, thin
   though they all may be. 27

                                                 V.

           Even this quick glance back sheds light on threshold questions of the
   role of the Court in protecting the most vital Constitutional right of a
   democratic government: the right to vote. And so, I am troubled by this
   Court’s narrowing of Ex parte Young. Ex parte Young is no culprit. 28

           About this we can agree, partisan views ought to prevail by persuading
   voters, not by denying their right to vote. With respect to my able colleagues,
   I must dissent.




           27
             See e.g., Lane, 541 U.S. at 534; Fusilier, 963 F.3d at 455; OCA-Greater Houston,
   867 F.3d at 614.
           28
                Okpalobi, 244 F.3d at 432.




                                                  15